

 
 

--------------------------------------------------------------------------------

 
The portion of this Exhibit 10.16 marked “******” has been omitted and
confidentially filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended.



AGREEMENT TO ACQUIRE AND CHARTER


THIS AGREEMENT TO ACQUIRE AND CHARTER (this “Agreement”) is made as of the 22nd
day of February, 2012 by and among WATERMAN STEAMSHIP CORPORATION, a corporation
organized under the laws of the State of New York, with offices at 11 North
Water St., Suite 18290, Mobile, Alabama 36602 (hereinafter, “Waterman”), WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION (the “Trust Company”), a national
banking association organized under the laws of the United States of America,
with offices at 299 South Main Street, 12th Floor, Salt Lake City, Utah 84111,
not in its individual capacity, but solely as the Trustee of The Green Bay
Vessel Trust (hereinafter, together with its successors and assigns, the
“Purchaser”), REGIONS EQUIPMENT FINANCE, LTD., a limited partnership organized
under the laws of the State of Alabama, with offices at 1900 5th Avenue North,
Suite 2400, Birmingham, Alabama, 35203 (“REFL”), INTERNATIONAL SHIPHOLDING
CORPORATION, a corporation organized under the laws of Delaware, with offices at
11 North Water St., Suite 18290, Mobile, Alabama 36602 (hereinafter, the
“Guarantor”), and GULF SOUTH SHIPPING PTE. LTD., a corporation organized under
the laws of Singapore, with offices at 11 Keppel Road, #11-01 RCL Centre,
Singapore, Singapore 089057 (hereinafter, the “Gulf South”).


RECITALS
 
WHEREAS, Waterman and Guarantor have requested that REFL enter into a
sale/leaseback transaction with Waterman involving the M/V GREEN BAY, a 199.99
m, U.S.-flag, RO-RO, pure car/truck carrier, U.S. Official Number 1204654 (the
“Vessel”) the proceeds of which will be used by Waterman and Guarantor: (a) to
retire certain existing indebtedness of Waterman to Regions Bank secured by a
preferred ship mortgage bearing against the Vessel, (b) to retire certain
indebtedness of Gulf South to Regions Bank secured by a statutory mortgage
bearing against the M/V BALI SEA, Official No. 386602, IMO No. 8106068, and M/V
BANDA SEA, Official No. 386603, IMO No. 8106056, each a Singapore-flagged RO-RO
cargo vessel owned by Gulf South (together, the “Affiliate Vessels”), and (c) to
provide working capital to Guarantor; and
 
WHEREAS, as of the date hereof, REFL is the sole owner participant in and
beneficiary of The Green Bay Vessel Trust (the “Trust”) and has agreed to cause
Purchaser (the Trust Company acting not in its individual capacity, but solely
as the Trustee of the Trust) to acquire the Vessel from Waterman for a purchase
price (the “Purchase Price”) of FIFTY-NINE MILLION AND NO/100 U.S. Dollars
($59,000,000.00), and to lease back the Vessel to Waterman pursuant to the terms
of a Bareboat Charter Agreement between the Purchaser and Waterman substantially
in the form of Exhibit A attached hereto (the “Bareboat Charter”), all subject,
however, to the terms and conditions of this Agreement and the other Charter
Documents; and
 
WHEREAS, as Guarantor is the direct parent of Waterman and the indirect parent
of Gulf South, the sale/leaseback of the Vessel will provide substantial direct
and indirect business and financial benefits to Guarantor, so to induce
Purchaser and REFL to enter into the transaction, Guarantor has agreed to
guarantee all existing and future obligations, liabilities and indebtedness of
Waterman to Purchaser and/or to REFL and any additional Person who hereafter
becomes an owner participant in and beneficiary of the Trust (such Persons,
including REFL, hereinafter the “Participants”) arising under the Bareboat
Charter and related Charter Documents, pursuant to the terms of a Guaranty
Agreement substantially in the form of Exhibit B attached hereto (the
“Guaranty”); and
 
WHEREAS, as Gulf South is an Affiliate of Waterman, and as certain indebtedness
of Gulf South to Regions Bank will be retired with the proceeds of the
sale/leaseback transaction, the sale/leaseback of the Vessel will provide
substantial direct and indirect business and financial benefits to Gulf South,
so to induce Purchaser and the Participants to enter into the transaction, Gulf
South has agreed to grant a statutory mortgage and security interest against the
Affiliate Vessels in favor of Purchaser, as Trustee of the Trust, as security
for all existing and future obligations, liabilities and indebtedness of
Waterman to Purchaser and Participants arising under the Bareboat Charter and
related Charter Documents, pursuant to the terms of statutory mortgages
substantially in the form of Exhibit C attached hereto (the “Affiliate
Mortgages”).
 
NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Sale, Purchase and Charter of Vessel.  Subject to the terms and conditions of
this Agreement, Waterman agrees to sell the Vessel to Purchaser, and Purchaser,
not in its individual capacity, but solely as the Trustee of the Trust, agrees
to purchase the Vessel from Waterman for the Purchase Price.  In connection with
the sale, Waterman shall also transfer and assign to Purchaser, as Trustee, all
claims and rights, if any, that Waterman may have under any warranties and
guarantees with respect to the Vessel and its machinery and appurtenances issued
by the prior owner or the builder of the Vessel or any manufacturer, supplier,
vendor of any machinery, equipment or materials installed therein (the
“Ancillary Vessel Rights”). The sale will be with the benefit of all warranties,
but subject to the disclaimers, provided below.  Following the purchase of the
Vessel by Purchaser, Purchaser agrees, in its capacity as the Trustee of the
Trust, to let and demise the Vessel to Waterman, and Waterman agrees to hire and
charter the Vessel from Purchaser, under the terms of the Bareboat Charter.
 
2. Conditions Precedent to the Obligations of Purchaser and
Participants.  Neither Purchaser nor any Participant shall have any obligations
to purchase the Vessel or to enter into the Bareboat Charter until each of the
following conditions is satisfied or waived in writing by Purchaser:
 
(a)  
Certificates of Authority and Incumbency.  Purchaser and Participants have
received Certificates of Authority and Incumbency with respect to Waterman,
Guarantor and Gulf South, each respectively executed by the secretary, assistant
secretary, director or another authorized officer of such Person, and each
certifying the names of the officers or directors of such Person who have been
authorized to sign this Agreement, the Bareboat Charter, the Affiliate Mortgages
and/or each of the other Charter Documents to which such Person is or is to be a
party together with specimen signatures of such officers, which such
Certificates shall have appended thereto copies of the resolutions of the board
of directors of such Person, duly adopted and in force, authorizing the
execution and delivery of the Charter Documents, as well as the performance of
the obligations stated therein, as applicable;

 
(b)  
Governmental Certificates.  Purchaser and Participants have received
certificates of the appropriate government officials of the state or country of
incorporation or organization of Waterman, Guarantor and Gulf South as to the
corporate existence and good standing of such Persons, dated within sixty (60)
days prior to the Closing Date;

 
(c)  
Satisfactory Lien Searches.  Purchaser and Participants have received search
results of abstracts of title, UCC filings, judgment liens, tax liens and
pending litigation with respect to the Vessel, the Affiliate Vessels, Waterman
and Gulf South, in form and substance satisfactory to Purchaser and
Participants, which show that Purchaser will acquire on the Closing Date, in its
capacity as the Trustee of the Trust, (i) good and merchantable title to the
Vessel free and clear of all Liens (other than Permitted Maritime Liens), and
(ii) a first statutory mortgage lien and security interest in the Affiliate
Vessels;

 
(d)  
Surveys and Appraisals.  Purchaser and Participants have received (i) condition
and valuation surveys of the Vessel and the Affiliate Vessels acceptable to
Participants conducted by an independent marine surveyor and appraiser selected
by Participants and reasonably acceptable to Waterman and Guarantor which shall
respectively attest to the satisfactory condition of the Vessel and the
Affiliate Vessels, state the fair market value, orderly liquidation value and
the economic useful life of the Vessel and of the Affiliate Vessels as of the
Closing Date, and establish a fair market value of the Vessel of not less than
the Capitalized Owner’s Cost of the Vessel to be stated in the Bareboat Charter,
and (ii) an on-charter survey of the Vessel conducted in accordance with the
terms of the Bareboat Charter; provided, however, that if the Vessel is at sea
and not available for an on-charter survey, the Participants may elect to defer
the on-charter survey until the date, time and place of the special
classification survey of the Vessel in 2012 (and Waterman agrees to provide
notice to and to cooperate with Participants in the scheduling of such survey);

 
(e)  
Material Adverse Change.  As determined by Participants, there shall have been
no material adverse change in the business, condition (financial or otherwise),
operations or properties of Waterman, Guarantor or Gulf South from the date of
the most recent financial statements submitted by such Person to Purchaser and
Participants prior to credit approval;

 
(f)  
Warranty Bill of Sale.  Purchaser has received a valid, complete and fully
executed Warranty Bill of Sale, executed by Waterman in form and substance
satisfactory to Purchaser and the Participants, which instrument shall convey to
Purchaser, in its capacity as Trustee of the Trust, good, merchantable title to
the Vessel and the Ancillary Vessel Rights (if any such rights exist), free and
clear of any Liens and with the benefit of all warranties provided herein;

 
(g)  
Coast Guard Bill of Sale.  Purchaser has received a valid, complete and fully
executed CG-1340, Bill of Sale, executed by Waterman and presented in original
and recordable form, and in a form satisfactory to Purchaser and Participants,
together with such additional documents as may be necessary to provide
Purchaser, in its capacity as Trustee of the Trust with good, merchantable title
to the Vessel, free and clear of any Liens;

 
(h)  
Certification of Citizenship, etc. by Waterman.  Purchaser has received a
Certification executed by an authorized officer of Waterman containing a
certification of Waterman’s status as a citizen of the United States within the
meaning of Section 2 of the Shipping Act of 1916 (46 U.S. Code §50501), a
certification concerning the existence of the Charter and such additional
certifications as may be required from Waterman to document the vessel in the
name of Purchaser under U.S.-flag with a registry endorsement pursuant to
Chapters 121 and 531, of Title 46, U.S. Code, all in a form acceptable to
Purchaser and United States Coast Guard, National Vessel Documentation Center
(“NVDC”);

 
(i)  
Operational Certificates.  Purchaser and Participants have received true and
correct copies of each of the following certificates (collectively, “Operational
Certificates”): (i) a copy of the current Certificate of Documentation for the
Vessel, issued by the NVDC, in the name of Waterman and endorsed for registry;
(b) the Tonnage Certificate issued by the American Bureau of Shipping or other
authorized classification society with respect to the Vessel; (iii) a
Confirmation of Class Certificate issued by the American Bureau of Shipping or
other applicable classification society showing the Vessel as in class with
respect to all applicable classes, without exception, together with copies of
the current classification certificates issued with respect to the Vessel; (iv)
if the Vessel is an inspected vessel, or subject to load line regulations on the
Closing Date, a copy of the current Certificate of Inspection and/or Load Line
Certificate, and such certificates shall be in full force and effect, without
exception; (v) the Certificate of Financial Responsibility with respect to the
Vessel; and (vi) the Safety Management Certificate with respect to Waterman
and/or the Vessel issued pursuant to the International Safety Management Code
and the International Ship Security Certificate with respect to the Vessel
issued pursuant to International Ship and Port Facility Security Code, as such
codes have been adopted by the International Maritime Organization;

 
(j)  
Bareboat Charter.  Purchaser has received the Bareboat Charter duly executed by
Waterman in substantially the form of Exhibit A;

 
(k)  
Charter Assignment and Security Agreement; Notice.  Purchaser has received (i)
the Charter Assignment and Security Agreement, duly executed by Waterman in form
and substance satisfactory to Purchaser and Participants, pursuant to which
Waterman will collaterally assign to Purchaser, in its capacity as Trustee of
the Trust, and grant a security interest in favor of Purchaser in, all of its
right, title and interest in and to the Approved Time Charter of the Vessel,
together with the other Assigned Property to be described therein, and (ii) the
Notice and Acknowledgement of Collateral Assignment to be issued pursuant
thereto duly executed by Waterman and ******, the time charterer under the
Approved Time Charter, pursuant to which, among other acknowledgments and
undertakings, ****** will subordinate all of its right, title and interest in
and to the Vessel under the Time Charter to the interests of the Purchaser under
the Bareboat Charter;

 
(l)  
Delivery and Acceptance Certificate.  Purchaser has received a Delivery and
Acceptance Certificate, in form and substance satisfactory to Purchaser and the
Participants, duly executed by Waterman, which such certificate unconditionally
accepts the Vessel under the Charter and irrevocably authorizes the Purchaser to
disburse the Purchase Price as provided in the first recital on page one of this
Agreement and to fund the Security Deposit required under the Charter;

 
(m)  
Guaranty.  Purchaser has received the Guaranty duly executed by Guarantor in
substantially the form of Exhibit B;

 
(n)  
Affiliate Mortgages.  Purchaser has received the Affiliate Mortgages duly
executed by Gulf South, in form and substance satisfactory to Purchaser and the
Participants, and sufficient for registration as statutory mortgages with the
Singapore Registry of Ships;

 
(o)  
Insurance.  Purchaser has received (i) the initial report of Marsh Ltd., the
insurance broker of Waterman and Gulf South, evidencing the placement of all
insurance coverage on the Vessel required under Section 14 of the Bareboat
Charter, and on the Affiliate Vessels required under Clause 7.22 of Affiliate
Mortgages, and meeting the other requirements of those provisions, and (ii) the
letter of undertaking of Marsh Ltd. required under Section 14 of the Bareboat
Charter and Clause 7.22 of the Affiliate Mortgages, each in form and substance
satisfactory to Purchaser and Participants;

 
(p)  
Assignments of Insurances.  Purchaser has received Assignments of Insurances,
duly executed by Waterman and Gulf South, and Notices of Assignment, duly
executed by Marsh, Ltd., all in form and substance satisfactory to Purchaser and
Participants, pursuant to which Waterman and Gulf South will collaterally assign
to Purchaser and grant a security interest in favor of Purchaser in, in its
capacity as Trustee of the Trust, all of their respective right, title and
interest in and to all policies and contracts of insurance, including, without
limitation, all entries in any protection and indemnity or war risks association
or club, which are from time to time taken out in respect of the Vessel and the
Affiliate Vessels, their hull, machinery, freight, disbursements, profits or
otherwise, and all the benefits thereof, including, without limitation, all
claims of whatsoever nature arising under such policies, as well as all amounts
due from underwriters under any such insurance whether as payment of losses, or
as return premiums, or otherwise, and all proceeds of any of the foregoing;

 
(q)  
Subordination of Interests in Affiliate Vessels.  Purchaser has received a
Subordination Agreement, duly executed by CG Railway, Inc., an Affiliate of
Waterman and the direct subsidiary of Guarantor, in form and substance
satisfactory to Purchaser and Participants, pursuant to which CG Railway, as the
charterer of the Affiliate Vessels, will subordinate all of its right, title and
interest in and to the Affiliate Vessels arising under or in connection with the
charter of those vessels, including lien rights, to the lien and security
interest of Purchaser arising under the Affiliate Mortgages;

 
(r)  
MARAD Approval.  Purchaser has received written approval of the United States
Maritime Administration (“MARAD”) to the sale of the Vessel by Waterman to
Purchaser, and to the charter or lease-back of the Vessel to Waterman, under the
terms of this Agreement and the Charter;

 
(s)  
Continuing Defaults.  No event shall have occurred and be continuing that would
constitute a “Default” or an “Event of Default” by Waterman, Guarantor or Gulf
South under the terms of this Agreement or any other Charter Document, or under
any other agreement between any such Person and any Participant or its
Affiliates;

 
(t)  
Representations and Warranties.  The representations and warranties of Waterman,
Guarantor and Gulf South set forth in Sections 4 and 9 of this Agreement are
true and correct in all material respects on the Closing Date;

 
(u)  
Commitment to Purchase of Participation.  REFL has advised Purchaser that RBS
Asset Finance, Inc. has issued to REFL an irrevocable and unconditional
commitment to purchase a 49% participation in the beneficial interest of REFL in
the Trust and the Trust Estate, and has furnished to REFL and Purchaser such
documents, if any, that may be necessary to obtain the approval referenced in
subsection (r) of this Section, or to document the Vessel in the name of the
Trustee with the NVDC; and

 
(v)  
Additional Documents.  Waterman, Guarantor and/or Gulf South shall have executed
and delivered to Purchaser such additional documents as may be deemed necessary
by Purchaser to protect its interests, each such document to be, if required
under applicable law, in recordable form.

 
3. Time and Place of Closing.  Subject to the conditions of Section 2 of this
Agreement, the closing of the purchase and sale of the Vessel, and of the
charter of the Vessel to Waterman, shall occur on or after the date hereof on a
date that is mutually acceptable to the parties to this Agreement (the “Closing
Date”), but in no event shall the Closing Date be later than February 28,
2012.  The closing shall take place on the Closing Date at the offices of REFL
or at such other place as the parties to this Agreement may agree.
 
4. Representations and Warranties.  Waterman, Guarantor and Gulf South jointly
and severally represent and warrant to Purchaser and Participants, effective as
of the date hereof and as of the Closing Date (which representations and
warranties shall survive the Closing Date or the termination of this Agreement),
that:
 
(a)  
Corporate or Juridical Existence.  Each of Waterman, Guarantor and Gulf South
(a) is a corporation duly organized, validly existing, and in good standing
under the laws of its respective jurisdiction of incorporation, organization or
formation; (b) has all requisite power and authority to own its assets and carry
on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a material adverse effect on its business, condition (financial or
otherwise), operations, prospects, or properties.  The names of Waterman and
Gulf South stated in the preamble of this Agreement are the correct legal names
of such Person, and neither Waterman nor Gulf South has operated under any other
legal name within the last five (5) years.

 
(b)  
Due Authorization; Power.  The execution, delivery, and performance of this
Agreement and the other Charter Documents to which Waterman, Guarantor or Gulf
South is or may become a party has been duly authorized by all requisite action
on the part of such Person, and its directors and, if required under the
organizational or corporate governance documents of such Person, its
shareholders.  Each of Waterman, Guarantor and Gulf South has the corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement and the other Charter Documents to which it is or may become a party.

 
(c)  
No Conflicts.  The execution, delivery, and performance of this Agreement and
the other Charter Documents to which Waterman, Guarantor or Gulf South is or may
become a party does not and will not violate or conflict with the articles or
certificate of incorporation, or the by-laws or other organizational or
corporate governance documents of any such Person, or any law, rule, or
regulation, or any order, writ, injunction, or decree of any court, governmental
authority, or arbitrator, and does not and will not conflict with, result in a
breach of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the revenues or assets of any such Person
pursuant to the provisions of any indenture, mortgage, deed of trust, security
agreement, franchise, permit, license, or other instrument or agreement by which
any such Person, or any of its properties, is bound, including, without
limitation, that certain Maritime Security Program Operating Agreement,
Agreement No. MA/MSP-104, dated February 1, 2005, between Waterman and the
United States of America, represented by the Secretary of Transportation acting
through the Maritime Administrator, as amended (the “MSP Contract”).

 
(d)  
Citizenship.  Each of Waterman and Guarantor is a citizen of the United States
within the meaning of Section 2 of the Shipping Act of 1916 (46 U.S. Code
§50501). Gulf South is a person qualified to own a Singapore ship within the
meaning of the Merchant Shipping Act of the Republic of Singapore and by virtue
of that status is eligible to own and register vessels, including the Affiliate
Vessels, under the flag of Singapore.

 
(e)  
Financial Statements.  All financial statements that have been delivered by
Waterman, Guarantor and Gulf South to Participants are true and correct, have
been prepared in accordance with GAAP, and fairly and accurately present the
financial condition of such Persons as of the respective dates, and the results
of operations for the respective periods, indicated therein.  Neither Waterman,
nor Guarantor nor Gulf South have any material contingent liabilities,
liabilities for taxes, material forward or long-term commitments, or unrealized
or anticipated losses from any unfavorable commitments not reflected in such
financial statements.  There has been no material adverse change in the
business, condition (financial or otherwise), operations or properties of
Waterman, Guarantor or Gulf South since the effective date of such financial
statements.

 
(f)  
Litigation and Judgments.  There is no action, suit, investigation, or
proceeding before or by any court, governmental authority or arbitrator pending,
or to the knowledge of Waterman, Guarantor or Gulf South, threatened against or
affecting any such Person, that would, if adversely determined, cause the
transactions contemplated under this Agreement and the Charter Documents to be
set aside or enjoined, or which would otherwise prevent the completion and
consummation of any such transactions, or the ability of any such Person to
perform its obligations under the Charter Documents.

 
(g)  
Enforceability.  This Agreement constitutes, and the Bareboat Charter and other
Charter Documents to which Waterman, Guarantor or Gulf South is a party, when
delivered, shall constitute legal, valid, and binding obligations of such
Person, enforceable against such Person in accordance with their respective
terms, except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditor’s rights.

 
(h)  
Approvals.  No authorization, approval, or consent of, and no filing or
registration with, any court, governmental authority, or third party is or will
be necessary for the execution, delivery, or performance by Waterman, Guarantor
or Gulf South of this Agreement and the other Charter Documents to which any
such Person is or may become a party or the validity or enforceability thereof
(other than the filing of the CG-1340, Bill of Sale, of the Vessel with the NVDC
and the registration of the Affiliate Mortgages with the Singapore Ship
Registry).  Without limiting the foregoing, other that the approval of the
sale/leaseback transaction by MARAD, Waterman, Guarantor and Gulf South jointly
and severally represent and warrant that no prior authorization, approval, or
consent of, and no filing or registration with the Department of Transportation,
the Department of Defense, or any other agency of the United States government
is required under the terms of the MSP Contract or under applicable law for the
consummation of the sale/leaseback transaction contemplated under this Agreement
and the other Charter Documents on account of the enrollment of the Vessel in
the Maritime Security Fleet established under Chapter 531 of Title 46, United
States Code.

 
(i)  
Disclosure.  No statement, information, report, representation, or warranty made
by Waterman, Guarantor or Gulf South in this Agreement or in any Charter
Document or furnished to Purchaser in connection with this Agreement or any of
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements herein
or therein not misleading.  There is no matter known to either Waterman,
Guarantor or Gulf South which has a material adverse effect, or which might in
the future have a material adverse effect, on the business, condition (financial
or otherwise), operations or properties of any such Person that has not been
disclosed in writing to Participants.

 
(j)  
Agreements.  Neither Waterman, nor Guarantor, nor Gulf South is a party to any
indenture, loan, or credit agreement, or to any lease or other agreement or
instrument, or subject to any charter or other organizational restriction which
could have a material adverse effect on the business, condition (financial or
otherwise), operations or properties of any such Person, or the ability of any
such Person to pay and perform its obligations under the Charter
Documents.  Neither Waterman, nor Guarantor, nor Gulf South is in default in any
respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business, including without limitation, the MSP Contract.

 
(k)  
Compliance with Laws.  Neither Waterman, nor Guarantor, nor Gulf South is in
violation in any material respect of any law, rule, regulation, order, or decree
of any court, governmental authority, or arbitrator.  Without limiting the
foregoing, Gulf South and the Affiliate Vessels are in compliance, in all
material respects, with all laws, rules, regulations, orders, or decrees of all
governmental authorities of the Republic of Singapore applicable to Gulf South,
as a corporation organized under the laws of Singapore, or to the Affiliate
Vessels, including with respect to the Affiliate Vessels, all applicable load
line regulations, inspection or financial responsibility regulations, and the
ISM and ISPS Codes.

 
(l)  
MSP Contract.  The MSP Contract is in full force and effect, and no event has
occurred that with the passage of time and the failure of Waterman to cure would
become an event of default under that agreement.  Following the consummation of
the sale/leaseback of the Vessel, the MSP Contract will continue in force and
the Vessel shall remain eligible for enrollment in such program, subject to the
compliance of the Trust with the requirements of 46 U.S.C. §53102(c).

 
(m)  
Title to Vessel, Condition, etc.  Waterman has good and merchantable title to
the Vessel, and the Vessel and whatever Ancillary Vessel Rights may exist (if
and to the extent that Waterman holds any Ancillary Vessel Rights) are being be
conveyed by Waterman to Purchaser, in its capacity as Trustee of the Trust, free
and clear of all mortgages, liens, security interests, attachments, purchase
options and other adverse claims or encumbrances whatsoever other than Permitted
Maritime Liens and Liens which will be satisfied with the proceeds of the
sale/leaseback transaction contemplated herein.  The Vessel is currently in
class for each of the A-1 Vehicle Carrier, AMS and ACCU classifications issued
by the American Bureau of Shipping with no outstanding requirements,
recommendations or citations, and the Vessel and her appurtenances are in good
condition, running order and repair, and in every respect seaworthy.  The Vessel
is in compliance with all United States laws, treaties, conventions, rules, and
regulations to which the Vessel is currently subject in all material respects.
Gulf South has good and merchantable title to the Affiliate Vessels, free and
clear of all mortgages, liens, security interests, attachments, purchase options
and other adverse claims or encumbrances whatsoever other than the existing
statutory mortgages in favor of Regions Bank which will be satisfied with the
proceeds of the sale/leaseback transaction contemplated herein.

 
(n)  
Use of Proceeds.  The proceeds of the sale/leaseback of the Vessel will be
applied exclusively as provided in the first recital on page one of this
Agreement.

 
5. Citizenship of Purchaser.  The Trustee is a citizen of the United States
within the meaning of Section 2 of the Shipping Act of 1916 (46 U.S. Code
§50501). The Trust is a “documentation citizen” within the meaning of 46 U.S.C.
§12103, and eligible, as Purchaser, to document the Vessel in its name with a
registry endorsement under 46 U.S.C. §12103(b)(2) and 46 U.S.C. §12111(a).
 
6. Termination.  This Agreement may be terminated by Purchaser if, on the
Closing Date, any condition set forth in Section 2 has not been satisfied.  This
Agreement will terminate automatically without any action by Purchaser or
Participants (a) if all conditions set forth in Section 2 have not been
satisfied, as determined by Participants, and the purchase and sale of the
Vessel has not occurred prior to 5 p.m. Central Standard Time on February 28,
2012, or (b) in the event that the Vessel becomes an actual or constructive
total loss, prior to the closing. Should the Vessel sustain any material damage
(short of an actual total loss) prior to the closing as determined by the
Participants, Purchaser and the Participants may terminate this Agreement by
written notice to Waterman and Guarantor, and this Agreement shall become null
and void and be of no further force and effect.  In the event of the termination
of this Agreement pursuant to this Section, neither Purchaser nor any
Participant shall have any further obligation to Waterman, Guarantor or Gulf
South under this Agreement or any other Charter Document or otherwise to
purchase and charter the Vessel.
 
7. Expenses of Purchaser.  Waterman, Guarantor and Gulf South jointly and
severally agree to pay Purchaser and Participants, on demand, whether or not the
Vessel is purchased and chartered: (a) all costs and expenses incurred by
Purchaser and/or Participants in connection with the preparation, negotiation,
and execution of this Agreement and the other Charter Documents, including,
without limitation, all Attorneys’ Fees incurred by Purchaser or Participants,
and (ii) all other costs and expenses incurred by Purchaser or Participants in
connection with this Agreement or any other Charter Document, including, without
limitation, all costs, expenses, taxes, assessments, filing fees, and other
charges levied by an governmental authority or otherwise payable in respect of
this Agreement or any other Charter Document or in obtaining any title insurance
policy, survey, audit, or appraisal in respect of the Vessel or the Affiliate
Vessels.
 
8. Notices.  All demands, notices, and other communications under this Agreement
shall be in writing and shall either be personally delivered or deposited with a
reputable commercial courier or express delivery service, or with the United
States Postal Service, certified mail, first class postage prepaid, return
receipt requested, addressed as follows:
 
Addresses for Notices:


Waterman or Guarantor:
Waterman Steamship Corporation
International Shipholding Corporation
11 North Water St., Suite 18290
Mobile, Alabama 36602
Facsimile: (251) 706-0756
Attention: Chief Financial Officer


Gulf South:
Gulf South Shipping Pte. Ltd.
11 Keppel Road
#11-01 RCL Centre
Singapore, Singapore 089057
Facsimile: ___________________
Attention:  ___________________


Trustee:
Wells Fargo Bank Northwest, National Association
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
MAC: U1228-120
Facsimile: (801) 246-5053
Attention: David Wall


REFL:
Regions Equipment Finance, Ltd.
1900 5th Avenue North, Suite 2400
Birmingham, Alabama, 35203
Facsimile: (205) 264-4763
Attention: Manager – Equipment Finance Operations


or at such other addresses as may hereafter be furnished in writing by either
party to the other.  Any such notice shall be effective upon receipt or by
refusal of the recipient at the applicable address for notice provided
herein.  Demands, notices and other communications may also be transmitted by
facsimile provided that a hard copy of such transmittal is deposited with a
reputable commercial courier or express service for overnight delivery at the
applicable address for notices within one (1) Business Day following such
transmittal.  Any demand, notice, or other communication so transmitted by
facsimile shall be deemed to have been duly given upon receipt by the sender of
an electronic answer-back.


9. USA PATRIOT and Bank Secrecy Act Information.  In addition to the warranties
of Section 4, Waterman, Guarantor and Gulf South jointly and severally represent
and warrant to Purchaser and Participants, effective as of the date hereof and
as of the Closing Date (which representations and warranties shall survive the
Closing Date or the termination of this Agreement), and further covenant and
agree that:
 
 
(a)
All of the written information that Waterman, Guarantor and Gulf South have
provided to Purchaser and Participants with respect to themselves and their
respective Affiliates or otherwise in connection with the transaction
contemplated by this Agreement was true, correct and complete at the time it was
given.



 
(b)
Waterman, Guarantor and Gulf South shall from time to time furnish any
information deemed necessary by the anti-money laundering officers of Purchaser
and Participants in their sole discretion (other than information that (i)
Waterman, Guarantor or Gulf South do not possess, (ii) is confidential, or (iii)
Waterman, Guarantor and Gulf South are under an obligation not to disclose) to
comply with the USA PATRIOT Act, Federal law requirements that all financial
institutions obtain, verify and record information regarding customers pursuant
to 31 CFR Part 103.121, the anti-money laundering programs of Purchaser and
Participants and similar or related responsibilities.  All of such information
shall be true, correct and complete at the time provided.



 
(c)
Each of Waterman, Guarantor and Gulf South are entering into this Agreement, the
Charter Documents, and the sale/leaseback transaction contemplated hereby and by
the other Charter Documents solely for its own account, risk and beneficial
interest, and not for the account or beneficial interest of any other Person.



 
(d)
To the knowledge of Waterman, Guarantor and Gulf South, without investigation,
neither Waterman, nor Guarantor, nor Gulf South, nor any Affiliate of any such
Person, (i) is a Person identified on any Office of Foreign Assets Control
(“OFAC”) “watch list”, including, without limitation, the list of Specially
Designated Nationals and Blocked Persons issued by OFAC; (ii) is a Person
identified on any Federal Bureau of Investigation “watch list” or Bureau of
Industry and Security list of unverified Persons or denied Persons (or are
affiliated in any way with any such Persons); (iii) is a shell bank or an
offshore bank; or (iv) is a Persons resident in, or whose funds are transferred
from or through, or who have operations in, any jurisdiction identified as
non-cooperative by the Financial Action Task Force (the “FATF”) or sanctioned by
the OFAC.



10. Capitalized Terms.  Capitalized terms used but not otherwise defined herein
shall have the meanings assigned in the form of Bareboat Charter Agreement
attached hereto as Exhibit A.
 
11. Successors and Assigns.  This Agreement is binding upon and shall inure to
the benefit of the parties and their respective successors and assigns, except
that neither Waterman, nor Guarantor nor Gulf South may assign or transfer any
of their respective rights or obligations under this Agreement without the prior
written consent of Participants.
 
12. Limitation of Liability of Trust Company. It is understood and agreed that
the Trust Company, by executing this Agreement as “Purchaser”, is entering into
this Agreement solely in its capacity as Trustee under the Trust and that all of
the representations, warranties, undertakings and agreements of, by and for the
purpose of binding Purchaser are not the responsibility of the Trust Company
individually but are intended solely for the purpose of binding the Trust and
that the Trust Company shall not be liable or accountable in its individual
capacity in any circumstances whatsoever except as otherwise expressly provided
in this Agreement or in the Trust Agreement.  It is further agreed that all
Persons having any claims against the Purchaser as a result of this Agreement or
transactions contemplated hereby shall look solely to the Trust Estate for
satisfaction thereof.  It is also understood and agreed that, absent written
instructions from the Participants pursuant to the Trust Agreement, the Trust
Company acting in its capacity as Trustee under the Trust shall not be under any
obligation to exercise any of the permissive rights or powers granted to
Purchaser under this Agreement.
 
13. ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT AND THE OTHER CHARTER DOCUMENTS
REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO
AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, PROPOSALS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.  No
waiver or modification by a party of any of the terms or conditions of this
Agreement shall be effective unless in writing and signed by an officer of such
party.
 
14. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
15. Applicable Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the United States of America, to the extent
applicable, and otherwise in accordance with the laws of the State of New York
without consideration of its rules regarding conflicts of laws.
 
16. WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
WATERMAN, GUARANTOR AND GULF SOUTH HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF
THE CHARTER DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF
PURCHASER OR ANY PARTICIPANT IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT
THEREOF.
 




[Signature Page Follows]

{N2493075.1}
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective as of the day and year first above written.
 
Seller/Charterer:                                                                           Purchaser:
WATERMAN STEAMSHIP
CORPORATION                                                                                                WELLS
FARGO BANK NORTHWEST,
NATIONAL ASSOCIATION, as Trustee of
The Green Bay Vessel Trust




By:           /s/ D. B.
Drake                                                                By:           /s/
Jon Croasmun 
Name:                      D. B.
Drake                                                                Name:           Jon
Croasmun
Title:           Vice President and
Treasurer                                                                           Title:           Vice
President


Guarantor:                                                                           Participant:
INTERNATIONAL SHIPHOLDING
CORPORATION                                                                                                REGIONS
EQUIPMENT FINANCE, LTD.
By: Regions Equipment Finance Corporation,
      its General Partner




By:           /s/ D. B.
Drake                                                                By:           /s/
Scott McClain 
Name:                      D. B.
Brake                                                                Name:                      Scott
McClain
Title:           Vice President and
Treasurer                                                                           Title:           Senior
Vice President




GULF SOUTH SHIPPING PTE. LTD.






By:           /s/ James
Leonard                                                      
Name:                      James Leonard
Title:           Attorney-in-Fact










                                                                    
 
 

--------------------------------------------------------------------------------

 
